COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                              §              No. 08-13-00266-CV
 Chesapeake Exploration, L.L.C.,
 Chesapeake Operating, Inc., Anadarko         §                Appeal from the
 Petroleum Corporation and SWEPI, L.P.,
                                              §              143rd District Court
                  Appellants,
                                              §             of Ward County, Texas
 v.
                                              §           (TC# 12-01-22742-CVW)
 Energen Resources Corporation, Kaiser
 Frances Oil Company, Pride Energy            §
 Company, Crown Oil Partners, IV, L.P.,
 Crump Energy Partners, L.L.C., Dalton H.     §
 Cobb, Jr., Michael B. Cobb, Bill
 Hightower and Hightower Exploration,         §
 L.L.C.,
                                              §
                  Appellees.
                                              §

                                          ORDER

       The Court GRANTS the Joint Motion to Reestablish Appellate Timetable.

       Therefore the Court ORDERS this appeal to continue and the appellate timetable
suspension is lifted. The Clerk’s Record (2 volumes) which were received on October 11, 2013
and the Reporter’s Record (3 volumes) which were received on September 16, 2013 have this
day been filed.

       Further, per the parties request the Court will adopt the following briefing schedule:
Appellants’ brief will be due January 17, 2014, Appellees’ brief will be due February 17, 2014
and Appellants’ reply brief will be due March 10, 2014.

       IT IS SO ORDERED this 4th day of December, 2013.

                                            PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.